Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., delays being adjustable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further Barbour discloses delays are provided to the fire pulses by the distributive processor and delay device (Column 15, Column 43-67; Column 16, Lines 1-11), wherein even if the delays will be the same, the distributive processor and delay device will still control the delays. Therefore the claim limitation regarding a processing device to control the delays through which a number of activation pulses pass is met, as noted above the claim does not disclose the limitation of the delays being adjusted or changed.
Barbour discloses the firing of each nozzle requires the switching on and off of a large amount of electrical current (Column 15, Lines 20-22) and the gradually with delays (Column 16, Lines 50-58), therefore the claim limitation regarding the activation pulses are delayed between the primitives via at least one of the delays to reduce peak power demands of the fluidic die is met.
Regarding claim 13, discloses delays are provided to the fire pulses by the distributive processor and delay device (Column 15, Column 43-67; Column 16, Lines 1-11), therefore the claim limitation regarding determining a primitive delay of the fluidic die based on instructions received by the processing device is met.  The claim does not specifically disclose the limitation of determining an amount of change of delay.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 13-14, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbour et al (U.S. Pat. 6,318,828)
Regarding claims 1, 13, a fluidic die (300/310; Figures 3-4); a number of actuators (416) to eject fluid from the fluidic die, the number of actuators forming a number of primitives (Figure 4; Column 7, Column 20-35)
A plurality of delays within a column of the primitives; and a processing device to control the delays through which a number of activation pulses pass, the activation pulses activating each of the actuators associated with the primitives (Figure 11; Abstract; Column 15, Column 43-67; Column 16, Lines 1-11)
Wherein the activation pulses are delayed between the primitives via at least one of the delays to reduce peak power demands of the fluidic die (Column 16, Lines 50-58; these delays are represented by the individual steps of the fire signal and indicate that fewer nozzles are beginning or terminating firing at any given time)
Regarding claims 3, wherein the plurality of delays through which the activation pulses pass is based on a number of nozzles within each primitive, the number of primitives, a print function, a print demand, or combinations thereof (Figure 11; Abstract; Column 15, Column 43-67; Column 16, Lines 1-11)
Regarding claim 5, wherein the activation pulses are delayed between the primitives via a plurality of delays (Figure 11; Abstract; Column 15, Column 43-67; Column 16, Lines 1-11)
Regarding claim 14, delaying the activation pulses between each of the nozzles primitives via a plurality of the delays (Figure 11; Abstract; Column 15, Column 43-67; Column 16, Lines 1-11)
Regarding claim 19, a programmable clock divider controlled by the processing device, wherein the programmable clock divider divides a signal from a fire clock (Column 17, Lines 20-28)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbour et al (U.S. Pat. 6,318,828) in view of Linn (U.S. Pub. 2011/0169885)
Regarding claim 2, Linn discloses it is known in the art to drive a print head having a pre-cursor pulse time (PCP), a dead time (DT), and a fire pulse time (FPT) generated by the fire pulse generator; a time for each edge of the activation pulses is stored in a memory and the activation pulse generator sends the PCP, DT, and FPT down the to the actuators (Paragraph 0022, 0031-0032)


Allowable Subject Matter
Claims 4, 6, 15-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 7-12 is the inclusion of the limitation of a processing device to control a number of delays through which a number of activation pulses pass to adjust an amount of delay between primitives based on reducing peak power demand while minimizing print time, the activation pulses activating the actuators associated with the primitives.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 28, 2022